Case: 21-30311     Document: 00516159861         Page: 1     Date Filed: 01/10/2022




              United States Court of Appeals
                   for the Fifth Circuit                         United States Court of Appeals
                                                                          Fifth Circuit

                                                                        FILED
                                                                  January 10, 2022
                                  No. 21-30311                     Lyle W. Cayce
                                Summary Calendar                        Clerk


   Alvin Francois,

                                                           Plaintiff—Appellant,

                                       versus

   Sheriff Scott Anslum,

                                                           Defendant—Appellee.


                  Appeal from the United States District Court
                     for the Western District of Louisiana
                            USDC No. 6:18-CV-661


   Before Davis, Jones, and Elrod, Circuit Judges.
   Per Curiam:*
          Plaintiff Alvin Francois appeals the district court’s summary
   judgment in favor of defendant Sheriff Scott Anslum, dismissing Francois’s
   42 U.S.C. § 1983 action as untimely. Because the district court did not err in
   determining that the complaint was untimely, we AFFIRM.


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 21-30311          Document: 00516159861              Page: 2      Date Filed: 01/10/2022




                                           No. 21-30311


                                     BACKGROUND
          Francois asserts that, between May 17 and 19, 2017, deputies with the
   St. Mary Parish Sheriff’s Office physically abused him while he was
   incarcerated at the St. Mary Parish Law Enforcement Center (“SMPLEC”).
   Francois filed a complaint pursuant to 42 U.S.C. § 1983 against St. Mary
   Parish Sheriff Anslum and others on May 17, 2018. Anslum moved for
   summary judgment on the ground that Francois’s claims were untimely. The
   motion was supported by custody records that showed Francois was not
   incarcerated at SMPLEC after April 4, 2016. Specifically, the records state
   Francois was incarcerated at SMPLEC from April 8, 2015 until April 4, 2016,
   after which he was transferred to prisons outside the St. Mary Parish
   Sheriff’s authority. The custody records further reflect that Francois was
   released from incarceration on March 25, 2017.
          The district court held that Louisiana’s one-year limitations period for
   personal injury tort actions applies to Francois’s § 1983 claims. The court
   noted that Francois presented no evidence establishing that he was
   incarcerated at SMPLEC at any time after April 4, 2016; therefore that date
   is the latest the events underlying his claims could have occurred. Because
   Francois did not file his lawsuit until two years after he was released from
   SMPLEC, the court held that his claims were time-barred. The court also
   rejected Francois’s arguments regarding contra non valentem and equitable
   tolling. Francois timely appealed.
                                       DISCUSSION
          “We review the grant of a motion for summary judgment de novo,
   applying the same standard as the district court.” 1 Summary judgment is



          1
              Moss v. BMC Software, Inc., 610 F.3d 917, 922 (5th Cir. 2010) (citation omitted).




                                                 2
Case: 21-30311           Document: 00516159861               Page: 3       Date Filed: 01/10/2022




                                             No. 21-30311


   proper “if the movant shows that there is no genuine dispute as to any
   material fact and the movant is entitled to judgment as a matter of law.”2 “A
   fact is material if it might affect the outcome of the suit [and a] factual dispute
   is genuine if the evidence is such that a reasonable jury could return a verdict
   for the nonmoving party.”3 “We resolve factual controversies in favor of the
   nonmoving party, but only when there is an actual controversy, that is, when
   both parties have submitted evidence of contradictory facts.”4 A party
   cannot defeat a properly supported motion for summary judgment by simply
   pointing to “some metaphysical doubt as to the material facts” or by reliance
   on “conclusory allegations,” “unsubstantiated assertions,” or a “scintilla”
   of evidence.5
           Section 1983 does not contain a statute of limitations.6 Courts
   therefore borrow an appropriate limitations period from state law.7 Here, the
   one-year prescriptive period contained in Louisiana Civil Code Article 3492
   applies to Francois’s claims.8
           Francois asserts in his brief that he was incarcerated at SMPLEC “on
   or about May 2017” and that sheriff deputies physically abused him
   “between May 17-19, 2017.” However, Francois provides no summary
   judgment evidence that he was incarcerated—at SMPLEC or any other


           2
               Fed. R. Civ. P. 56(a).
           3
              Harville v. City of Houston, 945 F.3d 870, 874 (5th Cir. 2019) (quotations and
   citations omitted).
           4
               Little v. Liquid Air Corp., 37 F.3d 1069, 1075 (5th Cir. 1994) (en banc).
           5
               Id.
           6
               See King-White v. Humble Indep. Sch. Dist., 803 F.3d 754, 758 (5th Cir. 2015).
           7
               Id.
           8
           Elzy v. Roberson, 868 F.2d 793, 794-95 (5th Cir. 1989); Miller v. Mancuso, 388 F.
   App’x 389, 391 (5th Cir. 2010) (unpublished).




                                                   3
Case: 21-30311            Document: 00516159861                 Page: 4    Date Filed: 01/10/2022




                                                 No. 21-30311


   prison—at that time.9 The custody records establish that Francois was
   released from SMPLEC on April 4, 2016, and that his subsequent
   confinement at other prisons ended on March 25, 2017. Francois’s
   unsupported assertion in his brief does not rebut this evidence.10 Therefore,
   there is no genuine dispute that Francois filed his lawsuit at least two years
   after the abuse at SMPLEC allegedly occurred.
            Nevertheless, Francois contends that equitable tolling excuses his
   delay. However, equitable tolling does not apply under Article 3492.11 While
   Louisiana law does recognize a similar doctrine called contra non valentem,12
   Francois does not challenge the district court’s conclusion that the
   requirements of that doctrine are not satisfied in this case. Furthermore, we
   agree with the district court that Fisher v. Johnson,13 the case cited by
   Francois, is legally and factually inapposite.
            In short, the district court correctly concluded that Francois’s action
   is time-barred. Accordingly, the judgment of the district court is
   AFFIRMED.




            9
            The only evidence Francois points to is his affidavit, but that document does not
   state when he was incarcerated or when the alleged abuse occurred.
            10
          See Little, 37 F.3d at 1075; 10A Charles Alan Wright, et al., Federal
   Practice & Procedure § 2723 (4th ed. 2021).
            11
                 See In re Taxotere (Docetaxel) Prods. Liab. Litig., 995 F.3d 384, 389-91 (5th Cir.
   2021).
            12
                 Id.
            13
                 174 F.3d 710 (5th Cir. 1999).




                                                      4